Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/2/2021, has been entered.  
Claims 21-24, 26-35 and 37-39 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claim 21-24, 26-28, 30-34 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Pub. No. 2013/0257462 A1), hereafter referred to as Ding, in view of Yamada et al. (US Pub. No. 2012/0193770 A1), hereafter referred to as Yamada.

As to claim 21, Ding discloses a method of inspecting a semiconductor device (fig 5, semiconductor chip package 10; [0032]) and, the method comprising:
measuring a resistance value between a first terminal and a second terminal ([0032] and first terminal is considered to be one of element 25 and second terminal is considered to be one of element 27/28 wherein 27 
determining a connection state of a first wire ([0032] trace connected in element 27/28 including conductive filled via 82 and 81) and a second wire (22) to a conductive shield layer (70) based on the resistance value ([0027] and [0032]), wherein the semiconductor device (10) comprises:
a wiring board (20) having a first surface (top surface), a second surface (bottom surface), the first wire ([0032] trace connected to the terminal 27/28 including conductor 82 and 81), and the second wire (22), the first terminal (27/28) being on the second surface (bottom surface) and the second terminal (25) being on the second surface (bottom surface);
a semiconductor chip (30) on the first surface (top surface);
a sealing layer (60) on the first surface (top surface) and sealing the semiconductor chip (30); and 
the conductive shield layer (70) covering at least a portion of side surfaces (horizontal sides) of the wiring board (20) and the sealing resin layer (60), wherein
the first wire (trace connected to terminal 27/28 shown in fig 5 including conductive filled via 82 and 81) and the second wire (22) are electrically insulated from each other on the wiring board (20; [0032]), 

the resistance value includes a first contact resistance between the first wire and the conductive shield layer ([0032] the contact resistance between portion of first wire element 82 in physical contact with shield 70) and a second contact resistance between the second wire and the conductive shield layer ([0032] the contact resistance between portion of wire 22 in physical contact with shield 70).  
Ding does not disclose wherein the sealing layer is made of resin or wherein the conductive shield layer is electrically connected to the first wire and the second wire at different edges of the first surface of the wiring board; and
wherein the first wiring includes a first extending portion on the first surface of the wiring board, 
the second wire includes a second extending portion on the first surface of the wiring board, 
the first extending portion directly contacts the conductive shield at a first edge of the wiring board, 

However, Ding does disclose wherein at least two wiring systems are exposed at the side surface of the wiring board (fig 3-5, first wiring system includes the ground structures 24 exposed at the edge and independent ground structures 28 exposed at the edge).
Nonetheless, Yamada discloses wherein a sealing molding layer is made of resin (fig 1, sealing resin layer 30; [0021]) and wherein a conductive shield layer (fig 1-2B, shield layer 40) is electrically connected to a first wire (wire 19 on left side of figure 2B connecting 17g and 14g that is located at 10w) and a second wire (wire 19 on the top side of figure 2B connecting 17g and 14g that is located at 10w) at different edges of a first surface of a wiring board (top edge and left side edge shown in planar view in figure 2B of wiring board 10); and 
wherein the first wiring includes a first extending portion on the first surface of the wiring board (fig 2B, first wiring is considered to be extending portion 19 extending to the top side in planar view including element 14, on the bottom surface of the wiring board 10; however, [0032] teaches that the extending portion 19 may alternatively be located on the upper surface side of wiring board 10), 

the first extending portion directly contacts the conductive shield at a first edge of the wiring board (figs 1 and 2B show that the 14g and 19 directly contact the shield 40 at top side 10w), 
the second extending portion directly contacts the conductive shield at a second edge of the wiring board (figs 1 and 2B show that the 14g and 19 contact the shield 40 at bottom side 10w).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the sealing resin layer of Yamada as the sealing molding layer of Ding since resin provides very good mechanical and insulating properties for protecting semiconductor chips.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the electrical wires of Yamada to electrically connect the edge vias of Ding to a region spaced from the side surface of the wiring board so that an entire circular 

As to claim 22, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above). 
Ding further discloses wherein the first terminal (25) is an external connection terminal ([0032]; contact that is external to the package 10), and 
the second terminal (27/28) is an inspection terminal ([0029] structures 27/28 are contacted to inspect the resistance).

As to claim 23, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein the semiconductor chip (30) is mounted above a portion of the first wire and a portion of the second wire (chip 30 is mounted above the top surface of the wiring board 20). 

As to claim 24, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein at least two wiring systems are exposed at the side surface of the wiring board (fig 3-5, first wiring system 
the conductive shield (70) extends at least partially over the side surface of the wiring board (20) and into contact with the at least two wiring systems at the side surface of the wiring board (shield 70 contacts all of structures 24 and 28 at the side surface edge of the wiring board 20). 

As to claim 26, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein the first and second wires each extends to the side surface of the wiring board (fig 3, 24 and 28 extend to the side surface of wiring board 20), and 
the conductive shield (70) extends at least partially over the side surface of the wiring board (20) and contacts at least one of the first and second wires at the side surface of the wiring board (fig 3, shows 24 and 28 contact the side edge and fig 5 shows 24 and 22 contacting shield 70 at the edge). 
Ding does not disclose wherein the first and second wires each extend to past the edges of the first surface of the wiring board onto side surfaces of the wiring board, and 

Nonetheless, Yamada discloses wherein the first and second extending portion each extend to past the edges of the first surface of the wiring board on a side surface of the wiring board (fig 2B, wires 19 comprising the wiring portion 14g that is past the side surface 10w of the wiring board 10 and in the via shown in fig 1), and 
the conductive shield extends at least partially over the side surfaces of the wiring board and contacts the first and second wires at the side surfaces of the wiring board (fig 1, shield 40 extends past the top surface of the board 10 to the side surface 10w and makes contact with the 14g that the side surface).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the electrical wires of Yamada to electrically connect the edge vias of Ding to a region spaced from the side surface of the wiring board so that an entire circular contact can be used as a terminal instead of a semicircular contact so that improved electrical connect is made.

As to claim 27, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein the ends of the first and second wires are exposed at an outer edge of the first surface of the wiring board (fig 3 and 5, structures 24, 22 and 28 are exposed at the side surface of board 20), and the conductive shield (70) connects to the first and second wires at the outer edge of the first surface of the wiring board (fig 3, shows 24 and 28 contact the side edge and fig 5 shows 24 and 22 contacting shield 70 at the edge).  Yamada as combined above shows that the connection is only at the outer edge of the first surface (fig 2B).  

As to claim 28, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein the wiring board (20) includes a solid film (fig 3, solid film 22) overlapping the location of the semiconductor chip (30) on the wiring board (20). 

As to claim 30, Ding discloses a method of inspecting a semiconductor device (fig 5, semiconductor chip package 10; [0032]), comprising:

electrically connecting a second grounding wire (28/81) on the first surface (middle surface) of the wiring board (20) to a second ground terminal (25) on the second side (bottom side) of the wiring board (20);
electrically connecting a conductive shield layer (70) to the first grounding wire (22) through the first via (24), 
measuring a resistance value between the first ground terminal and the second ground terminal of the semiconductor device ([0027] and [0032]); and 
determining the connection state of the first grounding wire and the second grounding wire to a conductive shield layer based on the measured resistance value ([0027] and [0032]), wherein
the first and second grounding wires (81 and 22) are electrically isolated from one another on the wiring board (20; as defined by the Applicant, insulation is located between the wires and are therefore electrically isolated even though they are connected through the shield layer 70) and electrically connected to the conductive shield layer (70) at 
the resistance value includes a first contact resistance between the first wire and the conductive shield layer ([0032] the contact resistance between portion of first wire element 82 in physical contact with shield 70) and a second contact resistance between the second wire and the conductive shield layer ([0032] the contact resistance between portion of wire 22 in physical contact with shield 70).  
Ding does not disclose that the second grounding wire is connected to the second surface through a second via, 
electrically connecting the conductive shield layer to the second grounding wire through the second via, 
the first via electrically connects the conductive shield layer through a first extending portion provided on the first surface at a first edge of the wiring board, and 
the second via electrically connects to the conductive shield layer through a second extending portion provided on the first surface at a second edge of the wiring board, and 

the second wire includes a second extending portion on the first surface of the wiring board, 
the first extending portion directly contacts the conductive shield at a first edge of the wiring board, 
the second extending portion directly contacts the conductive shield at a second edge of the wiring board. 
Nonetheless, Yamada discloses wherein a second grounding wire is connected to the second surface through a second via (fig 1-2B, grounding wire 21 connected to bottom surface through via 14g on the top side), 
electrically connecting the conductive shield layer (40) to the second grounding wire through the second via (grounding wire 21 connected to bottom surface through via 14g on the bottom side), 
the first via electrically connects the conductive shield layer through a first extending portion provided on the first surface at a first edge of the wiring board (figs 1-2B, via 14g on the top edge of wiring board 10w connected to the conductive shield layer 40 using extension portion 19 to the terminal 17g; specifically, fig 2B shows the extending portion 19 on the bottom side in planar view, however, paragraph [0032] teaches that the 
the second via electrically connects to the conductive shield layer through a second extending portion provided on the first surface at a second edge of the wiring board (figs 1-2B, via 14g on the bottom edge of wiring board 10w connected to the conductive shield layer 40 using extension portion 19 to the ground terminal 17g; specifically, fig 2B shows the extending portion 19 on the bottom side in planar view, however, paragraph [0032] teaches that the extending portion 19 may alternatively be located on the upper surface side of wiring board 10), and 
wherein the first wiring includes a first extending portion on the first surface of the wiring board (fig 2B, first wiring is considered to be extending portion 19 extending to the top side in planar view including element 14, on the bottom surface of the wiring board 10; however, [0032] teaches that the extending portion 19 may alternatively be located on the upper surface side of wiring board 10), 
the second wire includes a second extending portion on the first surface of the wiring board (fig 2B, extending portion, including element 19 and 14, on the bottom side in planar view; and [0032] teaches that the 
the first extending portion directly contacts the conductive shield at a first edge of the wiring board (figs 1 and 2B show that the 14g and 19 directly contact the shield 40 at top side 10w), 
the second extending portion directly contacts the conductive shield at a second edge of the wiring board (figs 1 and 2B show that the 14g and 19 contact the shield 40 at bottom side 10w).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the electrical wires of Yamada to electrically connect the edge vias of Ding to a region spaced from the side surface of the wiring board so that an entire circular contact can be used as a terminal instead of a semicircular contact so that improved electrical connect is made.  

As to claim 31, Ding in view of Yamada discloses the method of claim 30 (paragraphs above),
Ding further discloses wherein the first and second edges of the wiring board are opposite outer edges of the wiring board (fig 3, side 
Yamada further discloses wherein the first and second extending portions extend from the first surface to cover at least a portion of the outer edges of the wiring board (fig 2B, portion of extending portions 19 and 14g extend to cover outer edges 10w of wiring board 10). 

As to claim 32, Ding in view of Yamada discloses the method of claim 30 (paragraphs above),
Ding further discloses wherein a semiconductor chip (30) is mounted to the first surface of the wiring board (top surface of board 20). 

As to claim 33, Ding in view of Yamada discloses the method of claim 32 (paragraphs above),
Ding further discloses wherein the semiconductor chip (30) covers a portion of the first grounding wire (30 covers 22 directly vertically above) and a portion of the second grounding wire (30 covers 28 along a diagonal line from the top surface of the board 20). 

As to claim 34, Ding in view of Yamada discloses the method of claim 32 (paragraphs above),
Ding further discloses wherein the wiring board (20) includes a solid film (fig 3 shows that element 22 is a solid ground plane) overlapping the location of the semiconductor chip (30) on the wiring board (20). 

As to claim 37, Ding in view of Yamada discloses the method of claim 21 (paragraphs above),
wherein measuring the resistance value does not include physically contacting the conductive shield layer with a tester ([0032] the measurement from 27/28 to ground 25 and therefore there is no physical contact between the tester and the shield layer 70).  

As to claim 38, Ding in view of Yamada discloses the method of claim 30 (paragraphs above),
wherein the first extending portion (portion 82) directly contacts the conductive shield layer (70) at a plurality of locations (see plurality of 27/28), and 
the second extending portion (22) directly contacts the conductive shield layer (70) at a plurality of locations (fig 5, 22 and 70). 

	Nonetheless, Yamada wherein a second grounding wire is connected to the second surface through a second via (fig 1-2B, grounding wire 21 connected to bottom surface through via 14g on the top side), 
electrically connecting the conductive shield layer (40) to the second grounding wire through the second via (grounding wire 21 connected to bottom surface through via 14g on the bottom side), 
the first via electrically connects the conductive shield layer through a first extending portion provided on the first surface at a first edge of the wiring board (figs 1-2B, via 14g on the top edge of wiring board 10w connected to the conductive shield layer 40 using extension portion 19 to the terminal 17g),
the second via electrically connects to the conductive shield layer through a second extending portion provided on the first surface at a second edge of the wiring board (figs 1-2B, via 14g on the bottom edge of wiring board 10w connected to the conductive shield layer 40 using extension portion 19 to the ground terminal 17g), 
wherein a first extending portion divides into a plurality of separate portions on the first surface each of the separate portions of a first 
a second extending portion divides into a plurality of separate portions on the first surface each of the separate portions of the second extending portion directly contacts the conductive shield layer at a different location spaced form each other location along the second edge (fig 2B, portions 19 and 14g on bottom edge of board 10 connected to the shield 40). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the electrical wires of Yamada to electrically connect the edge vias of Ding to a region spaced from the side surface of the wiring board so that an entire circular contact can be used as a terminal instead of a semicircular contact so that improved electrical connect is made.  

As to claim 39, Ding in view of Yamada discloses the method of claim 30 (paragraphs above),
. 

Claims 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yamada and further in view of Yan et al. (US Patent No. 6,552,425 B1), hereafter referred to as Yan.

As to claim 29, Ding in view of Yamada discloses the method according to claim 21 (paragraphs above).
Ding further discloses wherein the wiring board (20) includes a film (22) overlapping the location of the semiconductor chip (30) on the wiring board (20). 
However, Ding does not disclose that this film is a mesh film.  
Nonetheless, Yan discloses wherein a ground wire layer includes a mesh film overlapping with at least a portion of a location of a semiconductor chip on a wiring board (fig 11, ground wire 1112 overlapping portion of semiconductor chip 1102 on wiring board 1104; col. 5, lines 11-52).  


As to claim 35, Ding in view of Yamada discloses the method of claim 32 (paragraphs above),
Ding further discloses wherein the wiring board (20) includes a film (22) overlapping the location of the semiconductor chip (30) on the wiring board (20). 
However, Ding does not disclose that this film is a mesh film.  
Nonetheless, Yan discloses wherein a ground wire layer includes a mesh film overlapping with at least a portion of a location of a semiconductor chip on a wiring board (fig 11, ground wire 1112 overlapping portion of semiconductor chip 1102 on wiring board 1104; col. 5, lines 11-52).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the grounding wire mesh . 

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.

Applicant argued that the neither Ding nor Yamada teach direct contact between the shielding structure and wiring portions that are formed on the same side/surface of the wiring substrate as the device chip.  Applicant argued: Ding specifically teaches edge connections utilizing partial via structures 28 and/or internal vias 27 and Yamada teaches an interconnection layer 14m that is internal to the wiring substrate 10 rather than a wiring portion on the upper surface of the wiring substrate as can be seen by comparison of structure 14m and the disclosed “extension line 18” depicted in Yamada, Fig. 2B (and described in paragraphs [0025] and [0026].  
Examiner disagrees because Yamada does teach direct contact between the shielding structure (fig 2B, shield 40) and element 14 shown in fig 2B.  Applicant points to figure 6 to show that interconnection layer 14m is internal to the wiring substrate 10, however, the Examiner disagrees because figure 6 shows that element 14m is on the top surface of the wiring substrate 10.  Furthermore, [0025]-[0026] teach that the extension lines are on the top surface of the wiring substrate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/16/2021